                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 19-cv-1246-WJM-STV

PAMELA STONE, an individual,
TWYLA RUSAN, an individual,
M. JAMIE MORROW, an individual, and
THE SOUTH PARK COALITION, INC., a Colorado corporation,

       Plaintiffs,

v.

HIGH MOUNTAIN MINING COMPANY, LLC, a Wyoming limited liability company, and
JAMES R. MURRAY, an individual,

       Defendants.


           ORDER OVERRULING OBJECTION TO MAGISTRATE JUDGE’S
                        NONDISPOSITIVE ORDER


       This matter is before the Court on Plaintiffs Pamela Stone, Twyla Rusan, M.

Jamie Morrow, and the South Park Coalition’s (collectively, “Plaintiffs”) Objection to

United States Magistrate Judge Scott T. Varholak’s January 4, 2021 Order Denying

Plaintiffs’ Renewed Motion for Extension of Time to Extend Discovery Cutoff and

Related Deadlines (“Objection”) (ECF No. 69). (ECF No. 71.) For the following

reasons, the Objection is overruled as moot.

                                    I. BACKGROUND

       The Court assumes the parties’ familiarity with the facts and procedural history of

this matter and incorporates by reference the factual summary contained in the Court’s

November 19, 2020 Order Denying Plaintiffs’ Early Motion for Partial Summary

Judgment (“Order”). (ECF No. 60.)
       On April 29, 2020, Judge Varholak entered a Scheduling Order setting the

deadline for expert discovery at March 18, 2021. (ECF No. 54.) On November 24,

2020, Plaintiffs filed their Motion for Extension of Time to Extend Discovery Cutoff and

Related Deadlines (“First Motion”), seeking a one-year extension to allow their expert

witness to conduct groundwater sampling during the summer and fall of 2021 and

compile an expert report. (ECF No. 61.) They argued that sampling of the groundwater

can only occur at this time of year due to the arctic conditions and snowmelt during the

winter and spring. (Id. at 2–3.) On December 17, 2020, Judge Varholak denied the

First Motion without prejudice to refiling a request for a shorter extension. (ECF No.

66.)

       On December 31, 2020, Plaintiffs filed a renewed Motion for Extension (“Second

Motion”), seeking a seven-month extension of the discovery deadlines based on the

same argument regarding groundwater sampling. (ECF No. 67.) On January 4, 2021,

Judge Varholak denied Plaintiffs’ Second Motion, again finding that granting such an

extension would prejudice Defendants and that Plaintiffs had not demonstrated good

cause for such a lengthy extension. (ECF No. 69.) Plaintiffs filed their Objection on

January 19, 2021, again asserting that their expert would not have time to conduct the

sampling and produce a report before the March 18, 2021 deadline. (ECF No. 71.)

       Also on January 19, 2021, Plaintiffs filed a third Motion for Extension (“Third

Motion”), this time seeking a three-month extension of the discovery deadlines. (ECF

No. 70.) They represented that they would be able to comply with the expert witness

disclosure and report deadlines if extended three months. (Id.) On February 11, 2021,

Judge Varholak granted the Third Motion and extended the deadline for expert



                                             2
discovery to June 14, 2021. (ECF No. 78.) On June 10, 2021, Judge Varholak again

extended the deadline for expert discovery to July 30, 2021. (ECF No. 88.)

                                 II. LEGAL STANDARD

       In considering objections to non-dispositive rulings by a Magistrate Judge, the

Court must adopt the Magistrate Judge’s rulings unless it finds that the rulings are

“clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(A);

Hutchinson v. Pfeil, 105 F.3d 562, 566 (10th Cir. 1997); Ariza v. U.S. West Commc’ns,

Inc., 167 F.R.D. 131, 133 (D. Colo. 1996). Thus, objections will be overruled unless the

Court finds that the Magistrate Judge abused his or her discretion or, if after viewing the

record as a whole, the Court is left with a “definite and firm conviction that a mistake has

been made.” Ariza, 167 F.R.D. at 133 (citing Ocelot Oil Corp. v. Sparrow Indus., 847

F.2d 1458, 1464 (10th Cir. 1988)).

                                      III. ANALYSIS

       Plaintiffs contend that Judge Varholak’s denial of the Second Motion was

erroneous because their expert would not have time to conduct sampling of the water in

certain ponds and compose a report prior to the deadline. (ECF No. 71 at 3–4.)

Plaintiffs further emphasize that without the sampling, they cannot support their case,

and that any prejudice to Defendants would be minimal, as the matter is not yet set for

trial. (Id. at 3–4.)

       As stated above, subsequent to the briefing of the Objection, Judge Varholak

granted Plaintiffs’ Third Motion and granted a three-month extension as to the discovery

deadlines. (ECF No. 78.) In the Third Motion, Plaintiffs represented that the three-

month extension would be sufficient to meet their discovery goals and obligations, and



                                             3
they have not indicated that this relief was not adequate. 1 (ECF No. 70.) Rather, the

docket reflects that the parties have been proceeding with discovery according to the

modified schedule. Given the granting of the Third Motion and consequent extension of

the discovery deadlines as Plaintiffs requested, the Court finds that the Objection to the

denial of the Second Motion is moot. Accordingly, Plaintiffs’ Objection is overruled.

                                      IV. CONCLUSION

       For the reasons set forth above, Plaintiffs’ Objection (ECF No. 71) is

OVERRULED as MOOT.


       Dated this 15th day of July, 2021.

                                                     BY THE COURT:



                                                     ______________________
                                                     William J. Martínez
                                                     United States District Judge




1
  Specifically, Plaintiffs state that they have “adapted their discovery approach in light of the
testing limitations” and that the requested modified deadlines would “allow for the preparation of
an expert report.” (ECF No. 71 at 4.)

                                                4
